           Case 2:19-cr-20012-DDC Document 1 Filed 02/15/19 Page 1 of 15




                      IN THE UNITED STATES DISTRICT COURT                    PILED
                           FOR THE DISTRICT OF KANSAS
                                (Kansas City Docket)

UNITED STATES OF AMERICA,

                        Plaintiff,

     .v.                                         Case No. 19-mj-08035-TJJ

ASHLEY USHAMBA,
BONIFACE FRANK NYAMAYARO
   A/ Kl A "Bonay," and
ZVIRAVIRWA JEHU RUBABA;


                        Defendants.



                                CRIMINAL COMPLAINT

      The    Unit~d   States Attorne:y for the District of Kansas charges:

                                     INTRODUCTION

      At all times ·relevant to this Complaint:

      1.       Defendant Ashley Ushamba resided in Kansas. Defendant

Boniface Frank Nyamayaro resided in Kansas. Defendant Zviravirwa·Jehu

Rubaba resided in Texas,

      2.      A "means of identification" was any ·name or number that may be

used, alone or in conjunction with any other information, to_ identify a specific

individual, including a name, Social Security number, or date of birth.

      3.      A "prepaid debit card" was a card linked to an account at a

financial institution used to receive deposits electronically like a traditional



                                            1
          Case 2:19-cr-20012-DDC Document 1 Filed 02/15/19 Page 2 of 15




bank account and to make purchases and cash withdrawals with funds in the

account like a traditional debit card.

      4.      The Inten;1al Revenue Service ("IRS") was an agency of the United

States Department of the Treasury responsible for enforcing and administering

the tax laws of the United States, and collecting taxes owed to the United

States.

                           THE SCHEME TO DEFRAUD

      5.      Defendants Ashley Ushamba, Boniface Frank Nyamayaro,

Zviravirwa Jehu Rubaba, and others known and unknown, obtained the means

of identification of individuals, including names, dates of birth, and Social

Security numbers of these individuals.

      6.      It was further part of the scheme that defendants Ashley Ushamba,

Boniface Frank Nyamayaro, Zviravirwa Jehu Rubaba, and others known and

unknown, used these means of identification to prepare, electronically file, and

cause to be filed false and fraudulent U.S. Individual Income Tax Returns to

generate fraudulent tax refunds.

      7.      It was further part of the scheme that defendant Ashley U shamba

unlawfully used the means of identification of other individuals to obtain

prepaid debit cards for purposes of receiving the fraudulent proceeds of the

scheme.

      8.      It was further part of the scheme that defendant Ashley Ushamba

used the predpaid debit cards in the names of other persons to buy goods and

services using the fraudulent proceeds of the scheme.

                                         2
           Case 2:19-cr-20012-DDC Document 1 Filed 02/15/19 Page 3 of 15




                                       COUNT 1
             -18 U.S.C. § 1349- Conspiracy to Commit Wire and Mail Fraud-

       9.      Paragraphs 1 through 8 are incorporated as though fully set out

herein .

     . 10.     From in or about February 2012 through on or about March 19,

2014, the dates being approximate and inclusive, within the District of Kansas

and elsewhere, the     def~ndants,


                               ASHLEY USHAMBA,
                        BONIFACE FRANK NYAMAYARO, and
                           ZVIRAVIRWA JEHU RUBABA,

knowingly conspired and agreed with each other and with other persons known

and unknown to commit the following offenses against the United States:

               . a . .voluntarily and intentionally devised and executed and

attempted to execute by interstate wire a scheme to defraud and obtain money

and other property by means of false and fraudulent pretenses,

representations, and promises, in violation of Title 18, United States Code,

Section 1343; and

               b. intentionally devised ahd executed and attempted to execute a

scheme to defraud and obtain money and other property by means of false and

fraudulent pretenses, representations, and promises, and for the purpose of

executing such scheme caused to be placed in a post office and authorized

depository for mail matter, a matter and thing to be delivered by the United

States Postal Service, in violation of Title 18, United States Code, Section 1341.




                                           3
       Case 2:19-cr-20012-DDC Document 1 Filed 02/15/19 Page 4 of 15




              OBJECT OF THE CONSPIRACY AND MANNER AND MEANS

      11.      As part of the scheme to defraud, the defendants sent means of

identifications to each other via email and text messages. For instance, the

defendants sent emans or text messages as set forth below:

 Date                    Defendants             Description of Message
 2/5/2014                Nyamayaro and          Email from Nyamayaro to
                         Ushamba                U shamba forwarding spreadsheet
                                                containing personal identifying
                                                information for approximately 45
                                                individuals or entities
 2/8/2014                Ushamba and            Email from U shamba to
                         Nyamayaro              Nyamayaro sending a table
                                                containing personal identifying
                                                information for approximately 4
                                                individuals
 3/5/2014                Ushamba and            Chat message from Rubaba to
                         Rubaba                 Ushamba forwarding attachment
                                                containing identifying information
                                                for approximately 38 individuals
 3/15/2014               Ushamba and            Chat message forwarding a
                         Rubaba                 screen shot of a device       '
                                                containing, "[Redacted], $2193
                                                has been added to your card!"
 3/16/2014               Ushamba and            Chat message exchange between
                         Nyamayaro              U shamba and Nyamayaro
                                                discussing debit cards in other
                                                peoples' names sent to locations,
                                                including the Super 8 Motel



      12.     As part of the scheme to defraud, the defendants or other

conspirators used these identities and filed, or caused to be filed, false and

fraudulent income tax returns. The returns were filed electronically with the

IRS. For    in~tance,   on the dates listed below, the defendants or other




                                            4
          Case 2:19-cr-20012-DDC Document 1 Filed 02/15/19 Page 5 of 15




conspirators caused the following false and fraudulent income tax returns to be

filed:

 Date of Filing         IRS Form               Taxpayers' Initials

 2/10/2014              2013 Form   1040A      c~w.
 3/8/2014               2013 Form   1040       C.B.
 2/2/2014               2013 Form   1040       N.J.
 2/4/2014               2013 Form   1040A      M.H.
 2/6/2014               2013 Form   1040A      A.M.
 2/20/2014              2013 Form   1040A      B.S.


         13.   As part of the scheme to defraud, the defendants or other

conspirators caused IRS to send money via wire. transfers to prepaid debit

cards in the names of other individuals. For instance, the defendants or other

conspirators caused the following wire transfers from IRS:

 Date Received               Amount of Wire             Debit Card
                             Transfer
 2/20/2014                   $2,193.00                  Debit card in name of
                                                        c.w.
 3/19/2014                   $4,066.00                  Debit card in name of
                                                        C.B.
 2/12/2014                   $2,056.00                  Debit card in name of
                                                        M.H.


         14.   As part of the scheme to defraud, the defendants used the prepaid

debit cards, containing tax refund monies the defendants obtained in the
                                                                       I
names of other persons, to buy goods and services. For instance, Defendant

Ashley Ush!amba used the debit cards as set forth below:

 Date              Debit Card            Location                    Amount
 2/20/2014         Debit card in name    United States Post Office   $1,893.30
                   ofC.W.                in Overland Park, Kansas


                                         5
         Case 2:19-cr-20012-DDC Document 1 Filed 02/15/19 Page 6 of 15




 3/19/2014          Debit card in name    United States Post Office $2,000.00
                    ofC.B.                in Overland Park, Kansas
 2/12/2014          De bit card in name   Walmart Supercenter in    $1,976.40
                    ofM.H.                Pittsburg, Kansas

        _15. As part of the scheme to defraud, the defendants caused debit cards

in other persons' names to be mailed to the defendants or addresses where the

defendants could obtain the debit cards. For instance, on or about March 19,

2014, defendant Nyamayaro caused a debit card in the name of another person

to be mailed to a Super 8 motel in Overland Park, Kansas, which Ushamba -

picked up.

        16.    This was all in violation of Title 18, United States Code, Section

1349.

                              COUNTS 2 THROUGH 7
                            18 U.S. C. § 1343 - Wire Fraud

        17.    On or about the dates listed in the table belOw, in the District of

Kansas and elsewhere, the defendant,

                                ASHLEY USHAMBA,

for the purpose of executing the scheme to defraud, transmitted and caused to

be transmitted from the state of Kansas to another state, by means of wire

communication in interstate commerce, writings, signs, signals, pictures, and

sounds, as set forth below.

Count         On or About         Description of Wire
              Date of Wire
              Communication
    2         February 20,        Use of debit card in name of C.W. at United States
              2014.               Post Office in Overland -Park, Kansas in amount of
                                  $1°,893.30, causing wire transfer from Kansas to
                                  Minnesota arid California

                                          6
          Case 2:19-cr-20012-DDC Document 1 Filed 02/15/19 Page 7 of 15




    3         February 21,         Use of debit card in name of C.W. at Macy's in
              2014                 Overland Park, Kansas in amount of $41. 77,
                                   causing wire transfer from Kansas to California,
                                   Georgia, and Nevada
    4         February 21,         Use of debit card in name of C.W. at Macy's in
              2014                 Overland Park, Kansas in amount of $43.59,
                                   causing wire transfer from Kansas to California,
                                   Georgia, and Nevada
    5         February 24,         Use of debit card in.name of C.W. at Costco in
              2014                 Overland Park, Kansas in amount of $71.78,
                                 . causing wire transfer from Kansas to California,
                                   Georgia, and Nevada
    6         March 1, 2014        Use of debit card in name of C;W. at Santa Fe
                                  Auto Sound in Overland Park, Kansas in amount
                                   of $21. 70 causing wire transfer from K~nsas to
                                   California, Georgia, and Nevada
    7         March 19, 2014       Use of debit card in the name of C.B. at a United
                                   States Post Office in Overland Park,· Kansas in the
                                   amount of $2,000, causing a wire transmission
                                   from Kansas to Minnesota and California

        18. Each was done in violation of Title 18, 'United States Code, Section

1343.

                              COUNTS 8 THROUGH 13
                    18 U.S.C. § 1028A -Aggravated Identity Theft

        19.    Paragraphs 1through18 are incorporated as though fully set out

herein.

        20.    On or about each of the dates listed in the table below, in the

District of Kansas, the defendants,

                            ASHL~Y USHAMBA and
                         BONIFACE FRANK.NYAMAYARO,_

knowingly possessed, transferred, and used the means of identification of

another person without lawful authority during and in relation to an offense in

this Indictment identified as the related count below, that is; the defendants


                                          7
          Case 2:19-cr-20012-DDC Document 1 Filed 02/15/19 Page 8 of 15




knowingly used the name of an actual person known to the Grand Jury and

listed by initials below, to commit the related wire fraud charge.

     Count          Date of         Related       Individual       Defendant
                    Offense         Count
            8       2/20/14              2.       c.w.             US HAMBA
                                                                   and
                                                                   NYAMAYARO
           9         2/21/2014           3        c.w.             US HAMBA
                                                                   and
                                                                   NYAMAYARO
           10       2/21/2014            4        c.w.             US HAM BA
                                                                   and
                                                                   NYAMAYARO
           11       2/24/2014            5        c.w.             USHAMBA
                                                                   and
                                                                   NYAMAYARO
          12        3/1/2014             6        c.w.             US HAMB A
                                                                   and
                                                                   NYAMAYARO
          13        3/19/2014            7       ·c.B.             US HAMBA

      21.       Each was done in violation of Title 18, United States Code,

Sections 1028A(a)(l) and 2.

                                 COUNTS 14 AND 15
                     18 U.S.C:. § 641 -Theft of Government Funds

      22.       Paragraphs 1 through 21 are incorporated as though fully set out

herein.

      23.       On or about the dates listed in the table below, in the District of

Kansas, the defendant,

                                 ASHLEY USHAMBA,

stole and knowingly converted to his own use, money of the United States,

namely funds administered by the Department of the Treasury in the form of .

federal tax refunds for taxpayers (whose names are known to the Grand Jury

                                             8
           Case 2:19-cr-20012-DDC Document 1 Filed 02/15/19 Page 9 of 15




  and are identified in the table below by their initials) and in the amounts listed_

  below, which were deposited onto a prepaid debit card.

Count     Defendant      Date of De2osit                  Tax2ayer              Amount
      I




 14       Ashley         February 20, 2014                c.w.                    $2,193
          Ushamba
 15       Ashley         March 19, 2014                   C.B.                    .$4,066
          Ushamba


          24.    Each of these was done in violation of Title 18, United States

 Code, Sections 641 and 2.

                                      COUNT 16
                       18 U.S.C. 1029(a)(3)-Access Device Fraud

          25. Paragraphs 1through24 are incorporated as though fully set out

 herein.

          26. On or about March 19, 2014, in the District   of Kansas, the
 defendant,

                                 ASHLEY USHAMBA,

 knowingly and with intent to defraud, possessed at least fifteen counterfeit and

 unauthorized access devices, that 1.s, account numbers and personal

 identification numbers, in violation of Title 18, United States Code, Section

 1029(a)(3).

                                      AFFIDAVIT

          I further state that I am a Special Agent with the Internal Revenue

 Service (IRS), and this complaint is based upon the following facts:

       1. I am a Special Agent with IRS - Criminal Investigation Division (IRS-
 CI) and have been so employed since March 3, 2008. I am currently assigned

                                           9
        Case 2:19-cr-20012-DDC Document 1 Filed 02/15/19 Page 10 of 15




 to the Lee's Summit, Missouri, Post of Duty of the St. Louis Field Office. I have
 a bachelor's of science degree in accounting, a bachelor's of arts degree in
 business administration management, and a masters of accountancy from
 Truman State University in Kirksville, Missouri. As a special agent, my duties
 and responsibilities include the investigation of criminal violations of the
 Internal Revenue Code (Title 26, United States Code), the Money Laundering
 Control Act (Title 18, United States Code), the Bank SecrecyAct (Title 31,
 United States Code) and related offenses: ·

         2. During my tenure with IRS-CI, I have received extensive training in
  conducting financial investigations. I have investigated cases utilizing various
  methods of proof including specific items and bank deposits. I have
  participated in or conducted various complex financial investigations including
  income tax evasion, subscribing to false returns, aiding and assisting in the
  preparation of false returns, and stolen identity refund fraud. I have analyzed
  all types of financial records including bookkeeping records, bank records,
  invoices, contracts, loan agreements, business books and records, tax returns,
  return preparer's notes a.nd work papers, and other documents of financial
. transactions. r have developed evidence that was used as probable cause for
  search warrants. I have also participated in the execution of various search,
  sei~re, and arrest warrants in the capacity of affiant and/ or participant.

      3. This affidavit is based on my own personal knowledge and
information provided to me by other law enforcement officers and witnesses.
       4. On March 19, 2014, Overland Park Police Officers were dispatched to
a Super 8 Motel after an anonymous source reported that Ashley U shamba,
who worked at the hotel, had called another employee at the hotel asking about
a piece of mail that was sent to Ushamba at the hotel, in another person's
name. Officers responded and ultimately arrested U shamba after he picked up
the mail. In Ushamba's possession was unopened mail in another person's
name, a cell phone, a piece of stationary from the Hawthorne hotel with
another person's social security number and other people's names written on
it, and two debit cards issued in other people's names.
      5. An Overland Park detective assigned to the investigation obtained a
search warrant for the cell phone that was in Ushamba's possession and
Ushamba's residence, 'where Ushamba's father (co-defendant Boniface Frank
Nyamayaro lived as well). Law enforcement officers seized documents
containing personal identifying information from Ushamba's room, as well as
copies of driver's licenses, social security cards, debit cards, and other financial
documents in the names of other persons.
      6. Electronic devices, including an iPad and cell phone were also seized
during the inv_estigation. For instance, at the time of his arrest, Ushamba was
in possession of more than 15 forms of identification, both in electronic and
paper form. Zviravirwa Jehu Rubaba was with Ushamba at the time of his

                                        10
       Case 2:19-cr-20012-DDC Document 1 Filed 02/15/19 Page 11 of 15




arrest. Rubaba stated that he had used his iPad and written down names·
given to him by U shamba while he was staying at the Hawthorne hotel. Law
enforcement seized Rubaba's iPad and phone.

      7. Law enforcement obtained search warrants for the electronic devices
and search warrants for email addresses known to be used by U shamba,
Rubaba, and Nyamayaro. Upon executing the search warrants, law
enforcement officers learned that the defendants were causing income tax
returns to be filed in other persons' names, obtaining fraudulent refunds that
were sent via electronic transfer to debit cards the defendants established in
the names of other persons.

       8. Agents obtained bank records for various bank accounts, including
Bancorp, as part of the investigation. In reviewing the records, agents were
able to review numerous financial transactions that were conducted by
Ushamba using debit cards from accounts funded with fraudulent tax refunds.

      9. In reviewing electronic messages (chat messages, emails, and text
messages), agents identified the following messages sent between the
defendants, along with other messages that either discussed identity fraud, tax
return information, or forwarded personal identifying information:

 Date            Defendants           Description of Messa~e
 2/5/2014        Nyamayaro and        Email from Nyamayaro to U shamba
                 Ushamba              forwarding spreadsheet containing personal
                                      identifying information for approximately 45
                                      individuals or entities
 2/8/2014        Ushamba and          Email from Ushamba to Nyamayaro sending·
                 Nyamayaro            a table containing personal identifying
                                      information for approximately 4 individuals
 3/5/2014        Ushambaand           Chat message from Rubaba to Ushamba
                 Rubaba               forwarding attachment containing
                                      identifying information for approximately 38 .
                                      individuals
 3/15/2014       Ushamba and          Chat message forwarding a screen shot of a
                 Rubaba               device containing, "[Name of identity theft
                                      victim], $2193 has been added to your·
                                      card!"
 3/16/2014       Ushamba and          Chat message exchange between U shamba
                 Nyamayaro            and Nyamayaro discussing debit cards in
                                      other peoples' names sent to locations,
                                      including the Super 8 Motel

     . 10. In reviewing IRS records of returns filed in the names of other
persons, I identified the following tax returns that were falsely filed in the

                                         11
       Case 2:19-cr-20012-DDC Document 1 Filed 02/15/19 Page 12 of 15




· names of persons whose identities were possessed and transferred between the
  defendants, seeking refunds .. The returns were filed without the person's
  knowledge.
 Date of Filing       IRS Form               Taxpayers' Initials
 2/10/2014            2013 Forni   1040A     c.w.
 3/8/2014             2013 Form    1040      C.B.
 2/2/2014             2013 Form    1040      N.J.
 2/4/2014             2013 Form    1040A     M.H.
 2/6/2014             2013 Form    1040A     A.M.
 2/20/2014            2013 Form    1040A     B.S.

        11. In addition to other refunds connected to returns filed using stolen
 identities connected to the defendants, IRS issued refunds for three of the tax
 returns I reviewed. By obtaining records from IRS, I was able to determine that
 IRS sent refunds, via wire transfer, to three debit cards, each issued in the
·name of the stolen identity, as set forth below:
 Date               Amount of Wire Transfer       Debit Card
 2/20/2014          $2,193.00                     Debit card in name of C.W.
 3/19/2014          $4,066.00                     Debit card in name of C.B.
 2/12/2014          $2,056.00                     Debit card in name of M.H.


       12. As part of the scheme to defraud, the defendants caused debit cards
to be mailed to addresses used by the defendants, their friends or family
members, or in their neighborhood. On or about March.19, 2014, defendant
Nyamayaro caused a debit card in the name of another person to be mailed to
the Super 8 motel in Overland Park,~Kansas, where defendant Ushamba.
worked. One of the two debit cards in Ushamba's possession at the time of his
arrest on March 19, 2014, had been used to obtain a fraudulent tax refund.
Further, the card had been used to spend the tax: refund.

      13. Ushamba used the debit cards obtained during the scheme to
purchase a variety of goods and services. By reviewing bank records obtained
during the investigation, I determined that Ushamba conducted the following
transactions using debit cards in the names of other individuals:
            -- On February 12,.2014, Ushamba used a debit card in the name
      :of M.H. to conduct a transaction in the amount of $1,976.40 at a
      Walmart Supercenter in Pittsburg, Kansas.
              -- On February 20, 2014, Ushamba used a debit card in the name
       of C.W. to conduct a transaction in the amount of $1,893.30 at a United
     . States Post Office in Overland Park, Kansas.

                                       12
       Case 2:19-cr-20012-DDC Document 1 Filed 02/15/19 Page 13 of 15




            -- On February 21,' 2014, Ushamba used a debit card in the name
      of C.W. to conduct a transaction in the amount of $41.77 at a Macy's
      dc:partment store in Overland' Park, Kansas.
            -- On February 21, 2014, Ushamba used a debit card in the name_
      of C.W. to conduct a transaction at Macy's department store in the
      amount of $43.59 at a Macy's department store in Overland Park,
      Kansas.
                                                      -              .
             -- On February 24, 2014, Ushamba used a debit card in the name
      of C.W. to conduct a transaction in the amount of $71.78 at a Costco
      store in Overland Park, Kansas.
                                            ;

            -- On March 1, 2014, U shamba used a de bit card in the name of
      C.W. to conduct a transaction in the amount of $21.70 at a Santa Fe
      Auto Sound store in Overland Park, Kansas.
            ·--On March 19, 2014, Us])amba used a debit card in the name of
      C.B. to conduct a transaction in the amount of $2,000 at a United States
      Post Office in Overland Park, Kansas.
       14. ·I know, based upon information' obtained during this investigation,
that the debit cards obtained in the names of C.W., C.B., and M.H. were
AccountNow (GreenDot) debit cards that were also associated with The
Bancorp. I know that when someone uses an AccountNow (GreenDot) debit
card at a point-of-sale location in Kansas, wire signals are sent from the
Kansas location to GreenDot servers, which are located in California, Georgia,
and Nevada. Additionally, when someone uses a debit card at a post office in
Kansas, wire signals are sent from Kansas to Postal Service's servers located in
Minnesota or California.                                            ·
      The aforementioned violations occurred in the District of Kansas.



                                     Special Agent Leah Patrick
                                     IRS - Criminal Investigation

      Sworn to before me and subscribed in my presence this 15th day of

February, 2019, in Kansas City, Kansas.




                                       13
          Case 2:19-cr-20012-DDC Document 1 Filed 02/15/19 Page 14 of 15




PENALTIES:

Cts. 1:        18 u.s.c. § 1349
               Conspiracy to Commit Wire and Mail Fraud

      •        NMT 20 years imprisonment
      •        NMT $250,000 fine, or two times the gain or two times the loss
      •        NMT 3 years supervised release
      •        $100 Special Asses·sment
      •        Forfeiture Allegation

Cts. 2-7:      18 U.S.C: § 1343
               Wire Fraud

      •       NMT 20 years imprisonment
      •       NMT $250,000 fine, or two times the gain or two times the loss
      •       NMT 3 years supervised release
      •       $100 Special Assessment
      •       Forfeiture Allegation

Cts. 8-13:    18 U.S.C. § 1028A .
              Aggravated Identity Theft

      •       NLT 2 years imprisonment consecutive to any other sentence
      •       NMT $250,000 fine, or two times the gain or two times the loss
      •       NMT 1 year supervised release
      •       $100 Special Assessment
      •       Forfeiture Allegation

Cts. 14-15: 18 U.S.C. § 641
            Theft of Government Funds

      •       NMT 10 years imprisonment
      •       NMT $250,000 fine, or two times the gain or two times the loss
      •       NMT 3 years supervised release
      •       $100 Special Assessment
      •       Forfeiture Allegation

Ct. 16:       18 U.S.C. § 1029(a)(3)
              Access Device Fraud

      •       NMT 10 years imprisonment
      •       NMT $250,000 fine, or two times the gain or two times the loss
      •       NMT 3 years supervised release

                                          14
Case 2:19-cr-20012-DDC Document 1 Filed 02/15/19 Page 15 of 15




•    $100 Special Assessment
•    Forfeiture Allegation .




                               15
